Title: From Alexander Hamilton to William Buchanan and Samuel Smith, 1 December 1794
From: Hamilton, Alexander
To: Buchanan, William,Smith, Samuel


Treasury Department, December 1, 1794. “A Bill from you for Ten thousand Dollars in favour of Philips & Cramond has been presented and will be paid to morrow. But though intirely disposed to give effectual support to Messrs. Elliot & Williams and every facility to your House in their Agency for those Gentlemen—I cannot countenance the practice of drawing upon the Treasury without previous communication and permission. I am obliged therefore to apprise you that future Bills without such communication & permission must be refused, and I rely consequently that none will be drawn.…”
